7. Assessment of the results of the 2006-2010 Road map for Equality between women and men and forward looking recommendations (
- Before the vote
(FR) Mr President, I refer to Rule 175(2) of the Rules of Procedure in order to request, on behalf of my group, that this report be referred back to committee.
The fact is that having carefully compared the Romeva i Rueda report, on which we have just voted, with the Figueiredo report, we found that there are absolutely identical passages in both reports: recitals and articles of which the content is identical, even though the wording may not be exactly the same. In addition, this report mostly just repeats what was already included in the Tarabella report on equality between men and women, on which we voted here in February.
I do not know who these uninspired authors are, or who is responsible for this plagiarism. However, to avoid making this Parliament look ridiculous, the report must be referred back to committee, especially since it has also missed its target.
(Applause)
Mr President, I do not understand why the secretariat of the Committee on Women's Rights and Gender Equality has failed to notice this situation. This is not good legislative work. Send it back!
(Applause)
Mr President, Mrs Lulling and the Group of the European People's Party (Christian Democrats) know that there was intense debate on this report, which included contributions from MEPs of all parties, or almost all; they know that a clear majority in the Committee on Women's Rights and Gender Equality voted in favour of it and that there were only two votes against it, one of which was by Mrs Lulling and the other by another Member. There were no other votes against: the majority voted in favour of it and there was a group that abstained.
That being the case, her opinion is not the opinion of the majority of the committee and I hope that it will not be the view of the majority of this House. As everyone who participated in the debate here on Tuesday evening knows, Commissioner Reding herself pronounced herself in favour of this report during that debate; she believes that it includes very useful proposals for the new equality strategy that is being prepared by the European Commission. I therefore suggest that you vote for it.